Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION	The office acknowledges Applicants’ response dated 11/24/2021 in regards to the Restriction Election Requirement dated 07/01/2021. Claims 1-26, 34-36, 47-56 are pending. Claims 27-33, 37-46 have been cancelled. Applicants have elected:

    PNG
    media_image1.png
    138
    656
    media_image1.png
    Greyscale

The restriction requirement is made final. Claims 1-9, 13-21, 26, 34-36, and 49-56 encompass the elected species. Claims 10-12, 22-25, 47-48 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-9, 13-21, 26, 34-36, and 49-56 and are examined to the extent that they read on the elected species. 
Application Priority
This application filed 02/14/2020 Claims Priority from Provisional Application 62806265, filed 02/15/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 26, 34-36, 49-56 are rejected under 35 U.S.C. 103 as being unpatentable over Boschelli et al. (US 6,498,163) and Behenna et al. (WO 2018/033815 . 
The species elected for examination is compound A1, ovarian cancer and VGEFR inhibitor or pathway blocker. 

    PNG
    media_image2.png
    58
    379
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    185
    297
    media_image3.png
    Greyscale
 CAS RN – 2414950-72-2
Boschelli teaches the following pyridopyrimidines useful for treating proliferative diseases like cancer and pyrido[2,3-d]pyrimidines as potent inhibitors of cyclin dependent kinases (cdks), including cdk2 ((Abstract, claims 1, 26, 27, 29). The compounds formulated as tablets are useful for treating cancers like ovarian (col. 91, line 52-53). 
Boschelli teaches the following compounds of formula I:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (see col. 3- col. 4).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    513
    563
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    252
    390
    media_image8.png
    Greyscale

The instantly claimed compound(s) and the compounds of formula I of Behenna differ throught the reduction of the double bond in position 5-6 of the pyrido-pryimidine.	
Boschelli and Behenna do not teach that the human subject is determined to have the nucleotide sequence, CDKN2A gene lacking one or more nucleic acid substitutions/deletions or the p 16 protein expression.
	Dong et al. teaches the increased expression of cyclin dependent kinase-2 (CDKN2A) gene product p16 in ovarian cancer is associated with progression. Dong 
From Dong one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to determine the nucleotide sequence encoding a p16 protein, and the expression of p16 protein because (i) Dong explicilty teach that p16     protein expression is associated with ovarian cancer/tumor and p16 protein is highly expressed in most epithelial ovarian tumors and (ii) use it as reliable marker(s) for early diagnosis and to improve management of patients.
	As to the elected compound, it is noted that the compound of Boschelli compound A as above is a homolog. The difference between the elected species and Boschelli compound A is H/CH3 in C8 of dihydropyridine ring in the prior art compound compared to dimethyl in the instant elected compound. "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs 
	One of ordinary skill in the art would have found it obvious to use the elected compound in a method of treating ovarian cancer based on the teachings of Boschelli.
A person of ordinary skill in the art would have been motivated to do so is in expectation of deriving similar or better therapeutic effects in the treatment of ovarian cancer. 
Claim 1 woud have been obvoius over the combined teachings of Boschelli, Behenna and Dong because a person of ordinary skill in the art would have first (i) determined nucleotide sequence encoding p 16 protein as claimed (ii) measured p 16 protein expression in ovarian cancer subjects (iii) measured amplification of CCNE1 gene as it is overexpressed in ovarian cancers and gene amplification is related to potential therapeutic target in ovarian cancer as taught by Behenna and (iv) Boschelli and Behenna teach CDK2 inhibitor in treating ovarian cancer in subjects. 
	As to the biological sample in claims 2, 5, 6 it is obvious and is within the skill of an artisan to obtain the biolgoical sample e.g. tumor tissue of an ovarian cancer subject patient and measure the amplification of CCNE1 gene or other parameters as claimed. As to claims 3, 7 Behenna explicilty teach overexpression of cyclin E1 (CCNE1) in ovarian cancers and hence the expression must be atleast 1.5 times more than the control expression level. As to claims 4, 8 Dong teach CDKN2A gene is associated with . 
	Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boschelli et al. (US 6,498,163) and Behenna et al. (WO 2018/033815 A1, priority: 15/8/2016, 17/7/2017, publication date: 22 Feb 2018) in view of Dong et al. (Int J Cancer, 74, 57-63, 1997) and further in view of Yang et al. (Oncotarget, 6, 25, 20801-12, 2015). 
	Boschelli, Behenna and Dong as above. 

	Yang teaches CCNE1 gene amplification is present in 15-20% ovary tumor specimens, ovarian cancer cells with elevated CCNE1 expression was 40 times more sensitive to Cdk2 inhibitor and overay tumors with elevated CCNE1 expression may be staged for Cdk2 targeted therapy (Abstract). Further taught in Fig. 1c, the relative CCNE1 gene copy numbers in ovarian cancer cells. For e.g the relative copy number of CCNE1 gene is 6 in OVCAR8, OVCAR3 (fig. 1c). Yong teach comparision of control expression of CCNE1 to the ovarian tumor samples (Fig. 1) and measurement of CCNE1 mRNA and protein in a panel of established ovarian cancer lines (Fig. 1A, 1B). 
From the teachings of Yang it is obvious that the amplification of the CCNE1 gene comprises gene copy numbers more than compared to the control. Yang teaches that CCNE1 gene is amplified in ovarian cancers, can be used as a biomarker to treat ovarian cancer in patients and further gene copy numbers amplified in various cancer cells, e.g. OVCAR3, OVACAR5, OVCAR8, OCC1, OVCAR429 etc. (Fig. 1c). The number of copies in different ovarain cancer cells range from 1-6 as demonstrated in Fig. 1c. It is obvious to a person of ordinary skill in the art that gene copy numbers of amplified CCNE1 depends on the type of ovarain cancer cell(s) and type(s) and can be at least 3 or 5 or 21 as claimed. A person of ordinary skill in the art would have been motivated to measure the amplification/gene copy numbers for diagnosis and to provide targeted therapy in ovarian cancer individuals. Thus claims 13-15 would have been obvoius over the combined prior art teachings. Claim 16 would have been obvious over Yong that control expression level is a pre-established cut off value. Further it is obvious . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 26, 34-36, 49-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-11, 13-22 of U.S. Patent No. 11,066,404 in view of Behenna et al. (WO 2018/033815 A1, priority: 15/8/2016, 17/7/2017, publication date: 22 Feb 2018) and further in view of Dong et al. (Int J Cancer, 74, 57-63, 1997). 
	The instant claims are to a method of treating a human subject having a disease or disorder associated with cyclin-dependent kinase 2 (CDK2), comprising administering to the human subject a CDK2 inhibitor, wherein the human subject has been previously determined to: (i) (a) have a nucleotide sequence encoding a p 16 protein comprising the amino acid sequence of SEQ ID NO: 1; (b) have a cyclin dependent kinase inhibitor 2A (CDKN2A) gene lacking one or more inactivating nucleic acid substitutions and/or deletions; and/or (c) express a p16 protein; and (ii) (a) have an amplification of the cyclin E l (CCNE 1) gene; and/or (b) have an expression level of CCNE I in a biological sample obtained from the human subject that is higher than a control expression level of CCNE1.
	The species elected for examination is compound A1, ovarian cancer and VGEFR inhibitor or pathway blocker. 


	
    PNG
    media_image9.png
    256
    387
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    100
    488
    media_image10.png
    Greyscale

	The reference claims are also to pharmaceutical composition of the compound(s) of formula I.
The species elected for examination is explicitly taught in reference claim 22. It is noted that the specification of the reference patent explicitly teach the compounds as CDK2 inhibitors and the utility of the compounds for treating cancer, e.g. ovarian cancer (abstract, col. 21, line 5, lines 1-28). Regarding the use of the specification in the context of double patenting, in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010): “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a 
	A person of ordinary skill in the art would have found it obvious to administer the elected compound to treat cancer, e.g. ovarian cancer in human subject(s) from the reference claims teachings of the compound and its pharmaceutical composition and its utility being taught in the specification. 
The reference claims fails to disclose steps that the human subject is determined to have the nucleotide sequence, CDKN2A gene lacking one or more nucleic acid substitutions/deletions, the amplification of the specific cyclin E1 gene and/or the expression level of CCNE1 in the subject/control. 
	Behenna teachings as discussed above. 
	Behenna does not teach that the human subject is determined to have the nucleotide sequence, CDKN2A gene lacking one or more nucleic acid substitutions/ deletions or the p 16 protein expression.
	Dong et al. teachings as discussed above. 
	From Dong one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to determine the nucleotide sequence encoding a p16 protein, and the expression of p16 protein because (i) Dong explicilty teach that p 16 protein expression is associated with ovarian cancer/tumor and p16 protein is highly expressed in most epithelial ovarian tumors and (ii) use it as reliable marker(s) for early diagnosis and to improve management of patients.


Claim Objections
Claim 55 is objected to because of the following informalities: claim 55 recites a limitation of ‘wherein the cancer comprises p27 inactivation’. How can a cancer comprise inactivation of a protein p27? Appropriate correction is required. For examination purposes it has been interpreted that p27 inactivation is associated with the cancer. 

Note:  The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: US 7,456,168 teach 2-(pyridin-2-ylamino)-pyrido[2,3, d]pyrimidin-7-ones compounds for use in breast cancer.
 

					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627